Name: Regulation (EEC) No 2638/69 of the Commission of 24 December 1969 laying down additional provisions on quality control of fruit and vegetables marketed within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 611Official Journal of the European Communities 30.12.69 Official Journal of the European Communities No L 327/33 REGULATION (EEC) No 2638/69 OF THE COMMISSION of 24 December 1969 .... ' laying down additional provisions on quality control of fruit and vegetables marketed within the Community HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 158/66/EEC1 of 25 October 1966 on applying common quality standards to fruit and vegetables marketed within the Community, as last amended by Council Regulation (EEC) No 2516/692 of 9 December 1969, and in particular Articles 5 (2 ) and 10 thereof; Whereas, according to the second subparagraph of Article 5 ( 1 ) of Regulation No 158/66/EEC, quality control of fruit and vegetables must be carried out preferably prior to dispatch from the production areas ; whereas, within the framework of the progressive establishment of a uniform system of inspection of products irrespective of their destination within the Community, special measures should be adopted to give priority of inspection to products dispatched in large complete loads from a given forwarding area to other Community areas ; Whereas the movement of fruit and vegetables which have been inspected will be facilitated if, when control is completed, the inspector issues a certificate of inspection ; whereas the conditions under which that certificate must be drawn up and issued should be laid down ; Whereas the work of inspectors should be co-ordinated ; 1 . With regard to the inspection provided for in the second subparagraph of Article 5 ( 1 ) of Regulation No 158/66/EEC the consignor or his representative shall notify the inspector, prior to dispatch from forwarding areas, of all consignments to be dispatched outside those areas . He shall at the same time supply the details necessary to identify the consignments and to enable the inspection to be carried out. He shall also indicate the destination of the consignments . For the purposes of this Regulation 'forwarding areas' means those listed in Annex I. 2 . In respect of consignments weighing less than 4 metric tons , Member States may exempt consignors from the obligations specified in paragraph 1 . Member States shall inform the Commission of provisions adopted in application of this paragraph. 3 . Where inspection is carried out on dispatch from the forwarding area, a certificate to accompany the goods shall be issued under the conditions laid down in Article 2 ( 1 ). Where such inspection is not carried out an acknowledgement of receipt shall be issued to accompany the goods . However, Member States may postpone application of this provision until 1 June 1970 . Article 2Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; 1 . Where inspection takes place on dispatch from the forwarding area, the inspector shall, after satisfying himself that the goods comply with the regulations in force and that all necessary measures have been taken so that no substitution of the goods 1 OJ No 192, 27.10.1966, p. 3282/66. 2 OJ No L 318, 18.12.1969, p. 14. 612 Official Journal of the European Communities The Member State concerned shall notify the other Member States beforehand ' of the abovementioned temporary or permanent written authority and the credentials of the inspector concerned . All Member States shall adopt the measures necessary to enable these inspectors to carry out their task. inspected can occur, issue a certificate to the effect that at the time of inspection the goods complied with the regulations in force. 2 . Where inspection takes place during transport, the inspector :  shall make sure that the certificate or the acknowledgement of receipt referred to in Article 1 is available in respect of goods which have been notified in accordance with that Article,  shall, in respect of goods which are not accompanied by a certificate, issue a certificate under the conditions laid down in paragraph 1 to the effect that at the time of inspection the goods complied with the regulations in force. Article 5 1 . Any Member State on whose territory a consignment of goods coming from another Member State is judged not to conform to the regulations in force shall notify that Member State immediately of the irregularity. Each Member State shall furnish the Commission with a monthly report of such irregularities . 2 . The Chairman of the Management Committee for Fruit - and Vegetables shall present to the Committee at regular intervals a report on cases of irregularity of which he has been notified by Member States . Article 3 The certificate referred to in the preceding Articles shall be drawn up and completed on a form similar to that shown in Annex II. It shall cease to be valid as soon as the goods which it accompanies are distributed. Article 6 The acknowledgement of receipt referred to in the second subparagraph of Article 1 (3 ) shall be drawn up and completed on a form similar to that shown in Annex III . Article 4 of Commission Regulation No 93/67/EEC1 laying down initial provisions on quality control of fruit and vegetables marketed within the Community is hereby repealed .Article 4 Article 7 Representatives of the inspection authority of a Member State, appointed for the purpose by that same Member State, may be present at inspections carried out by inspectors of other Member States . They must hold written authority to do so . This Regulation shall enter into force on 1 January 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels. 24 December 1969 . For the Commission The President Jean REY 1 OJ No 90, 10.5.1967, p. 1766/67. 613Official Journal of the European Communities ANNEX I List of forwarding areas referred to in the second subparagraph of Article 1 the whole territory of the kingdomBELGIUM : GERMANY :  Schleswig-Holstein , Hamburg, Niedersachsen , Bremen  Nordrhein-Westfalen  Hessen , Rheinland-Pfalz , Saarland  Baden-Wiirttemberg , Bayern FRANCE :  Nord , Picardie , RÃ ©gion parisienne , Haute et Basse Normandie , Centre , Bretagne , Pays de la Loire , Poitou-Charentes  Limousin , Aquitaine , Midi-PyrÃ ©nÃ ©es , Auvergne  Champagne , Lorraine , Alsace , Franche-ComtÃ © , Bourgogne  RhÃ ´ne-Alpes , Languedoc , Provence-CÃ ´te d'Azur, Corse ITALY :  Val d'Aosta , Piemonte , Liguria , Lombardia , Emilia-Romagna , Trentino ­ Alto Adige , Veneto , Friuli-Venezia Giulia  Toscana , Umbria , Marche , Lazio , Abruzzi , Molise  Campania , Puglia , Basilicata , Calabria  Sicilia  Sardegna LUXEMBOURG : the whole territory of the Grand Duchy NETHERLANDS : the whole territory of the kingdom ANNEX 11 EEC  Country : Authority  responsible for inspection  No : CERTIFICATE OF INSPECTION The authority shown in the heading certifies that on the basis of samples inspected the goods set out hereunder , at the time of inspection , corresponded to the common quality standards in force. Nature of goods and varieties if any Quality class Packer, Consignor Numberof packages Total weight in kg net1 gross1 1 Delete word which does not apply. 614 Official Journal of the European Communities Origin : Means of transport : Destination : Date of issue : Place of issue : Frontier crossing point (optional) Latest date of validity of certificate : Inspector : (name in capitals) Signature : (optional) This certificate is for the exclusive use of the authority responsible for inspection Stamp of the authority responsible for inspec ­ tion ANNEX III EEC  Country Authority  responsible for inspection  No : ACKNOWLEDGEMENT OF RECEIPT The authority shown in the heading certifies that (name and address) 1 notified it , prior to dispatch , of the consignment described hereunder Nature of goods and varieties if any : Total weight in kg net1, gross1 : Destination : Means of transport : Anticipated date of disptach : Date : Signature of inspector Stamp of the authority responsible for inspection 1 Delete word which does not apply.